Appeal by claimants from a decision of the State Industrial Board denying an award on the ground that claimants were not dependent on their deceased brother. The alleged dependents lived with their father in his home. The decedent also lived there, and made some contribution to the support of the family. The father’s earnings were substantial, and a judgment was recovered for the benefit of the father and mother on account of the death of the deceased, in the sum of $12,000 in a third-party action. Whether the claimants were dependent on the deceased was a question of fact, and the evidence supports the conclusion of the State Industrial Board. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.